DETAILED ACTION
1.	Claims 1-27 have been presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Applicants amendments have addressed the previously presented 112 rejections and those rejections are now WITHDRAWN. The following is an examiner’s statement of reasons for allowance: claims 1-27 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 15 and 24:
perform with the computing device a plurality of virtual fabrication runs for the semiconductor device structure based on a Design of Experiment (DOE) using the 2D design data and the process sequence, the plurality of virtual fabrication runs building a plurality of 3D models; 
…
execute an analytics module in the virtual fabrication environment to identify one or more outliers in measurement data for the one or more targets in the plurality of 3D models produced from the virtual fabrication runs; 
receive a user selection to add include or remove one or more of the one or more identified outliers from the measurement data for the one or more targets in the plurality of 3D models, the selection received via a user interface provided in the virtual fabrication environment, the outliers including one or more repeated values and/or one or more data values exceeding a threshold based on the measurement data; 
perform a linear or quadratic regression analysis on the measurement data for the one or more targets with the analytics module after the adding including or removing of the selected outliers from the measurement data; 
identify one or more key parameters with the analytics module based on a result of the regression analysis, the key parameters being parameters whose value affects the measurement data for the one or more targets…
Specifically, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Wu et al. U.S. Patent Publication No. 2012/0239178 which recites semiconductor device fabrication as well as regression analysis yet lacks the specificity of the claim limitations recited, as well as Arimoto 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



June 4, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128